                                                                     1         John D. Fiero (CA Bar No. 136557)
                                                                               PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2         150 California Street, 15th Floor
                                                                               San Francisco, California 94111-4500
                                                                     3         Telephone: 415.263.7000
                                                                               Facsimile: 415.263.7010
                                                                     4         E-mail: jfiero@pszjlaw.com

                                                                     5         Attorneys for Equity Owners
                                                                               Ross Sullivan and Kelleen Sullivan
                                                                     6

                                                                     7                                    UNITED STATES BANKRUPTCY COURT
                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                                                                        OAKLAND DIVISION
                                                                     9
                                                                           In re                                                              Case No.: 17-10065-RLE
                                                                    10
                                                                                     SVC,                                                     Chapter 11
                                                                    11
                                                                                                                                              COMBINED PLAN AND
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                              Debtor.                         DISCLOSURE STATEMENT
                                                                    12
                                                                                                                                              PROPOSED BY SULLIVAN FAMILY
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                        (DECEMBER 20, 2019)
                                            ATTORNEYS AT LAW




                                                                    14                                                                        CONFIRMATION HEARING
                                                                                                                                              Date:  February 26, 2019
                                                                    15                                                                        Time:  10:00 a.m.
                                                                                                                                              Place: 1300 Clay Street, Room 201
                                                                    16                                                                               Oakland, CA 94612
                                                                                                                                              Judge: The Hon. Roger L. Efremsky
                                                                    17

                                                                    18                                            PRELIMINARY STATEMENT
                                                                    19               Ross Sullivan and Kelleen Sullivan (collectively, the “Plan Proponents”) hereby offer this
                                                                    20     Plan and Disclosure Statement (“Plan”) pursuant to the provisions of Chapter 11 of the Bankruptcy

                                                                    21     Code for the above-captioned chapter 11 debtor, SVC (the “Debtor”). 1

                                                                    22               The Plan Proponents have asked the Bankruptcy Court to confirm the Plan, and to do so, if

                                                                    23     applicable, in accordance with the cramdown provisions of Section 1129(b) of the Bankruptcy Code.

                                                                    24     ///

                                                                    25     ///

                                                                    26     ///

                                                                    27

                                                                    28     1
                                                                            Capitalized terms in this Disclosure Statement which are not otherwise defined herein shall bear the definition and
                                                                           meaning ascribed to them in Article III of the Plan.

                                                                           DOCS_SF:101744.6 82168/001
                                                                         Case: 17-10065        Doc# 502        Filed: 12/20/19        Entered: 12/20/19 13:54:31             Page 1 of
                                                                                                                            33
                                                                     1                                                   ARTICLE I

                                                                     2              A.       Plan and Case Background

                                                                     3              The Debtor’s Bankruptcy Case is pending before the United States Bankruptcy Court of the

                                                                     4     Northern District of California, Oakland Division (“Bankruptcy Court”), before the Honorable

                                                                     5     Roger L. Efremsky.

                                                                     6              This document contains information with respect to the Plan Proponents’ proposed plan of

                                                                     7     reorganization for the Debtor. Pursuant to section 1125 of the Bankruptcy Code, this document is

                                                                     8     being distributed to you for the purpose of enabling you to make an informed judgment about the

                                                                     9     Plan. The Plan Proponents have examined various alternatives and, based on information contained

                                                                    10     herein, and for the reasons set forth below, has concluded that the Plan provides the best recovery to

                                                                    11     creditors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12              This document describes the Plan and contains information concerning, among other matters:
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     (1) the history, business, property and liabilities of the Debtor; (2) significant events during the
                                            ATTORNEYS AT LAW




                                                                    14     Bankruptcy Case; (3) the proposed conclusion of the Estate pursuant to the terms of the Plan, and (4)

                                                                    15     the treatment and proposed distributions to holders of Allowed Claims against, and Allowed

                                                                    16     Interests in, the Debtor. The Plan Proponents request that you carefully review the contents of this

                                                                    17     document before making a decision to accept or reject the Plan. Particular attention should be paid

                                                                    18     to the provisions affecting or impairing your rights as a Creditor or Interest Holder.

                                                                    19              Your vote on the Plan is important. For the Plan to be accepted by a class of Claims, the

                                                                    20     holders of two-thirds in dollar amount and more than one-half in number of Allowed Claims in such

                                                                    21     class who vote on the Plan must vote to accept the Plan.

                                                                    22              Non-acceptance of the Plan may lead to a liquidation under chapter 7 of the Bankruptcy

                                                                    23     Code, or to the confirmation of another plan. To that end, the attached Exhibit 1 contains an

                                                                    24     analysis of how much Creditors and Interest Holders would likely receive in a chapter 7 liquidation.

                                                                    25     Although a chapter 7 conversion could result in creditors receiving interest on their claims at the

                                                                    26     applicable federal judgment rate, they do not believe that such interest is worth the risk imposed by

                                                                    27     new claims bar dates for creditors (including governmental creditors who are given six months to

                                                                    28     file claims) or the delay associated with waiting even longer for a creditor distribution. As a result,


                                                                           DOCS_SF:101744.5 82168/001                        2
                                                                         Case: 17-10065        Doc# 502    Filed: 12/20/19       Entered: 12/20/19 13:54:31       Page 2 of
                                                                                                                        33
                                                                     1     chapter 7 may or may not provide for a distribution of as much value to holders of Allowed Claims

                                                                     2     as the Plan will, or provide that distribution as quickly. Accordingly, the Plan Proponents urge you

                                                                     3     to accept the Plan by completing and returning the enclosed ballot by no later than February 12,

                                                                     4     2020 at 5:00 p.m. (Pacific Time).

                                                                     5              B.       Information Regarding the Plan

                                                                     6                       1.         Sources of Information.

                                                                     7              Factual information, including all financial information contained herein, has been provided

                                                                     8     by the Plan Proponents, the Debtor (together with any chapter 11 trustee), their Professionals, or has

                                                                     9     been obtained from the Debtor’s records, except where otherwise specifically noted. None of the

                                                                    10     Plan Proponents’ attorneys, accountants or other Professionals make any representation regarding

                                                                    11     this information. The Plan Proponents are unable to represent or warrant that the information
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     contained herein is free from any inaccuracy. The Plan Proponents have, however, attempted to
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     present the information accurately and fairly, and believe that the information is substantially
                                            ATTORNEYS AT LAW




                                                                    14     accurate. The assumptions underlying the projections contained herein concerning the sources and

                                                                    15     amounts of payments to Creditors and Interest Holders represent the Plan Proponents’ best estimates

                                                                    16     as to what they expect will happen. Because these are only assumptions about or predictions of

                                                                    17     future events, many of which are beyond the Plan Proponents’ control, there can be no assurances

                                                                    18     that the assumptions will in fact materialize or that the projected realizations will in fact be met.

                                                                    19                       2.          Bankruptcy Court Approval.

                                                                    20              At the Confirmation hearing to be held on February 26, 2020 at 10:00 a.m., the Bankruptcy

                                                                    21     Court will be asked to approve this document as containing information of a kind and in sufficient

                                                                    22     detail adequate to enable a hypothetical, reasonable investor to make an informed judgment about

                                                                    23     the Plan.

                                                                    24              C.       Voting Instructions

                                                                    25                       1.         How to Vote.

                                                                    26              A ballot is enclosed herewith for Creditors and Interest Holders entitled to vote to accept or

                                                                    27     reject the Plan. To vote on the Plan, indicate on the enclosed ballot whether you accept or you reject

                                                                    28     the Plan, and sign your name and mail the ballot in the envelope provided for this purpose.


                                                                           DOCS_SF:101744.5 82168/001                             3
                                                                         Case: 17-10065           Doc# 502     Filed: 12/20/19        Entered: 12/20/19 13:54:31   Page 3 of
                                                                                                                            33
                                                                     1              To be counted, ballots must be completed, signed and returned by United States Postal

                                                                     2     Service Mail so that they are received no later than February 12, 2020 at 5:00 p.m. (Pacific Time)

                                                                     3     at the following address:
                                                                                                                   SVC Plan Ballot Processing
                                                                     4                                                  c/o John D. Fiero
                                                                                                                Pachulski Stang Ziehl & Jones LLP
                                                                     5                                           150 California Street, 15th Floor
                                                                                                                  San Francisco, CA 94111-4500
                                                                     6
                                                                           Do not send your ballot via facsimile or e-mail. If your ballot is not properly completed, signed and
                                                                     7
                                                                           returned as described, it will not be counted. If your ballot is damaged or lost, you may request a
                                                                     8
                                                                           replacement by sending a written request to the above address.
                                                                     9
                                                                                             2.         Who May Vote.
                                                                    10
                                                                                    The Plan divides the Claims of Creditors into three classes, and also includes one class of
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           Interests. Those classes are as follows: Class 1 (Secured Claims of Stephen A. Finn and Winery
                                                                    12
                                                                           Rehabilitation, LLC), Class 2 (Trade Creditors), and Class 3 (Claims of Non-Trade Unsecured
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                           Creditors). Additionally, there is a class for equity interests: Class 4 (Interest Holders).
                                                                    14
                                                                                    Classes of Creditors and Interest Holders that are impaired by the Plan are entitled to vote,
                                                                    15
                                                                           unless no compensation or payment is provided for such class, in which event such class is
                                                                    16
                                                                           conclusively deemed to have rejected the Plan. Each holder of an Allowed Claim or Allowed
                                                                    17
                                                                           Interest in an impaired class that will receive distributions under the Plan on account of such
                                                                    18
                                                                           Allowed Claims or Allowed Interest may vote to accept or reject the Plan. A class is impaired if the
                                                                    19
                                                                           legal, equitable or contractual rights attaching to the Claims or Interests of the class are modified,
                                                                    20
                                                                           other than by curing defaults and reinstating maturities.
                                                                    21
                                                                                    Classes 1, 2, 3, and 4 are impaired under the Plan, and are entitled to vote on the Plan.
                                                                    22
                                                                                    In determining acceptances of the Plan, the vote of a Creditor will only be counted if
                                                                    23
                                                                           submitted by a Creditor whose Claim is an Allowed Claim. Generally speaking, a Creditor holds an
                                                                    24
                                                                           Allowed Claim if such Claim was duly scheduled by a Debtor as other than disputed, contingent or
                                                                    25
                                                                           unliquidated, or the Creditor has timely filed with the Bankruptcy Court a proof of Claim which has
                                                                    26
                                                                           not been objected to or disallowed prior to computation of the votes on the Plan. The Ballot form
                                                                    27
                                                                           that you received does not constitute a proof of Claim.
                                                                    28


                                                                           DOCS_SF:101744.5 82168/001                           4
                                                                         Case: 17-10065           Doc# 502    Filed: 12/20/19       Entered: 12/20/19 13:54:31    Page 4 of
                                                                                                                           33
                                                                     1              D.       Confirmation

                                                                     2              “Confirmation” is the technical phrase for the Bankruptcy Court’s approval of a plan of

                                                                     3     reorganization. At the Confirmation Hearing, in order to confirm the Plan, the Plan Proponents must

                                                                     4     demonstrate that they have met the requirements of section 1129 of the Bankruptcy Code. If the

                                                                     5     Bankruptcy Court determines that all of the requirements of section 1129 have been satisfied, the

                                                                     6     Bankruptcy Court will enter an order confirming the Plan. The Plan Proponents believe that the Plan

                                                                     7     satisfies all the statutory requirements of chapter 11 of the Bankruptcy Code for confirmation of the

                                                                     8     Plan.

                                                                     9              Voting is tabulated by class. As discussed above, a class of Creditors has accepted a plan of

                                                                    10     reorganization if the plan has been accepted by two-thirds (2/3) in dollar amount and more than one-

                                                                    11     half (1/2) in number of Creditors holding Allowed Claims in that class who actually vote to accept or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     reject such plan. A class of Interests has accepted a plan of reorganization if the plan has been
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     accepted by Interest Holders holding at least two-thirds (2/3) in amount of Allowed Interests in that
                                            ATTORNEYS AT LAW




                                                                    14     class who actually vote to accept or reject such plan.

                                                                    15              Even if a class of Creditors or Interests votes against a plan of reorganization, the Plan may

                                                                    16     nevertheless be confirmed by the Bankruptcy Court, notwithstanding the rejection of the Plan by

                                                                    17     such class, so long as certain statutory requirements are met by the Plan. This procedure is called a

                                                                    18     “cram down.” The Plan Proponents will request that the Bankruptcy Court confirm the Plan in

                                                                    19     accordance with the cramdown provisions of section 1129(b) of the Bankruptcy Code if any class

                                                                    20     rejects the Plan.

                                                                    21              The Bankruptcy Court has set February 26, 2020 at 10:00 a.m. (Pacific Time) as the

                                                                    22     hearing date to determine whether the Plan has been accepted by the requisite number of Creditors

                                                                    23     and whether the other requirements for confirmation of the Plan have been satisfied. The hearing on

                                                                    24     confirmation will be held at the United States Bankruptcy Court, 1300 Clay Street, Courtroom 201,

                                                                    25     Oakland, California 94612. This hearing may be continued from time to time and day to day

                                                                    26     without further notice. If the Bankruptcy Court confirms the Plan, it will enter the Order of

                                                                    27     Confirmation. Any objections to confirmation of the Plan must be in writing and must be filed with

                                                                    28     the Clerk of the Bankruptcy Court and served on the parties set forth below on or before the date set


                                                                           DOCS_SF:101744.5 82168/001                         5
                                                                         Case: 17-10065        Doc# 502     Filed: 12/20/19       Entered: 12/20/19 13:54:31     Page 5 of
                                                                                                                         33
                                                                     1     forth in the Notice of Confirmation Hearing sent to you with this Disclosure Statement and Plan.

                                                                     2     Objections must be served upon:

                                                                     3                                           Counsel to the Plan Proponents
                                                                                                                         John D. Fiero
                                                                     4                                         Pachulski Stang Ziehl & Jones LLP
                                                                                                                150 California Street, 15th Floor
                                                                     5                                           San Francisco, CA 94111-4500
                                                                     6                                                             and
                                                                     7                                          Office of the United States Trustee
                                                                                                        450 Golden Gate Avenue, 5th Floor, Suite #05-0153
                                                                     8                                              San Francisco, CA 94102
                                                                     9
                                                                                    E.       Disclaimers
                                                                    10
                                                                                    THIS DOCUMENT CONTAINS INFORMATION WHICH MAY BEAR UPON YOUR
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                           DECISION TO ACCEPT OR REJECT THE PLAN. PLEASE READ THIS DOCUMENT WITH
                                                                    12
                                                                           CARE. THIS DOCUMENT IS INTENDED TO PROVIDE “ADEQUATE INFORMATION” OF A
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                           KIND, AND IN SUFFICIENT DETAIL, AS FAR AS IS REASONABLY PRACTICABLE IN
                                                                    14
                                                                           LIGHT OF THE NATURE AND HISTORY OF THE DEBTOR AND THE CONDITION OF THE
                                                                    15
                                                                           DEBTOR’S BOOKS AND RECORDS, THAT WOULD ENABLE A HYPOTHETICAL
                                                                    16
                                                                           REASONABLE INVESTOR TYPICAL OF HOLDERS OF CLAIMS OR INTERESTS OF THE
                                                                    17
                                                                           RELEVANT CLASS TO MAKE AN INFORMED JUDGMENT CONCERNING THE PLAN.
                                                                    18
                                                                           SEE 11 U.S.C. § 1125(a).
                                                                    19
                                                                                    THE CONTENTS OF THIS DOCUMENT SHOULD NOT BE CONSTRUED AS LEGAL,
                                                                    20
                                                                           BUSINESS OR TAX ADVICE. EACH CREDITOR OR INTEREST HOLDER SHOULD
                                                                    21
                                                                           CONSULT HIS OR HER OWN LEGAL COUNSEL AND ACCOUNTANT AS TO LEGAL, TAX
                                                                    22
                                                                           AND OTHER MATTERS CONCERNING HIS OR HER CLAIM OR INTEREST.
                                                                    23
                                                                                                                         ARTICLE II
                                                                    24
                                                                                    A.       History of the Debtor, Its Operations, and the Bankruptcy Case
                                                                    25
                                                                                    SVC, formerly known as Sullivan Vineyards Corporation, is a California corporation formed
                                                                    26
                                                                           in 1987 to own and operate a Napa Valley winery known as Sullivan Vineyards on land at 1090
                                                                    27
                                                                           Galleron Road, Rutherford, California (the “Winery Property”) owned by an affiliated entity – SVP
                                                                    28


                                                                           DOCS_SF:101744.5 82168/001                          6
                                                                         Case: 17-10065        Doc# 502      Filed: 12/20/19       Entered: 12/20/19 13:54:31   Page 6 of
                                                                                                                          33
                                                                     1     (formerly known as Sullivan Vineyards Partnership). As is common in the wine industry, the

                                                                     2     entities used a parallel partnership and corporation structure, with SVP owning the land and SVC

                                                                     3     owning the winery business.

                                                                     4              Together with their five children, parents Joanna Sullivan and James O’Neil Sullivan began

                                                                     5     Sullivan Vineyards as a family business. In or about 2011, an individual named Stephen A. Finn

                                                                     6     (“Finn”) married Sullivan daughter Kelleen Sullivan (“Kelleen”) and acquired an ownership interest

                                                                     7     in the Debtor. Through an entity called Winery Rehabilitation LLC (“WR”), Finn later acquired

                                                                     8     from Silicon Valley Bank a first deed of trust on the Winery Property, together with liens on related

                                                                     9     personal property, securing an indebtedness in excess of $10 million. Finn also obtained a junior

                                                                    10     lien on the Debtor’s assets, referred to as the “Grid Note,” purportedly securing an indebtedness in

                                                                    11     excess of $4.6 million.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12              Kelleen and Finn’s marriage ended in a divorce proceeding and related litigation across two
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     states, whereby Kelleen was awarded Finn’s interest in the Debtor’s business in lieu of other
                                            ATTORNEYS AT LAW




                                                                    14     consideration. WR began foreclosure proceedings. As detailed below, the Sullivans filed this

                                                                    15     Bankruptcy Case and the SVP case to deal with the “debt” to Finn, and pay him off to the extent

                                                                    16     such debt was enforceable. Eventually, a single chapter 11 trustee (Timothy Hoffman) was

                                                                    17     appointed for each Debtor.

                                                                    18              The Sullivan Family owns 100% of SVP and the vast majority of the equity in the SVC.

                                                                    19                       1.         Procedural Background

                                                                    20              On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions for relief in

                                                                    21     the United States Bankruptcy Court for the Northern District of California, Santa Rosa Division

                                                                    22     under the provisions of chapter 11 of the Bankruptcy Code, Case Nos. 17-10065 RLE and 17-10067

                                                                    23     RLE. The Bankruptcy Cases, which were jointly administered but not substantively consolidated,

                                                                    24     have since been separated. Both cases are pending before the Honorable Roger L. Efremsky in the

                                                                    25     Oakland Division.

                                                                    26              At a hearing on August 21, 2017, the Court ordered the appointment of a chapter 11 trustee.

                                                                    27     Thereafter, the Office of the United States Trustee selected the Trustee to be chapter 11 trustee of

                                                                    28


                                                                           DOCS_SF:101744.5 82168/001                            7
                                                                         Case: 17-10065           Doc# 502     Filed: 12/20/19       Entered: 12/20/19 13:54:31   Page 7 of
                                                                                                                            33
                                                                     1     both estates. On August 29, 2017, the Court entered an order approving the Trustee’s appointment

                                                                     2     in both Bankruptcy Cases.

                                                                     3              On November 10, 2017, the Trustee filed his Motion to Sell Real and Personal Property

                                                                     4     Assets Free and Clear of Liens and Encumbrances [Docket No. 234] (“Sale Motion”), by which the

                                                                     5     Trustee sold to Vite USA, Inc. substantially all of the Debtor’s real and personal property assets

                                                                     6     related to the winery. The Bankruptcy Court granted the Sale Motion at a hearing on December 11,

                                                                     7     2017. On January 10, 2018, the sale closed. In connection with the closing of the sale, Finn and

                                                                     8     WR (together, the “Finn Creditors”) were paid total consideration of $17,798,405.20, which sum

                                                                     9     included $2,647,833.70 of attorneys’ fees and other costs, in addition to principal and interest.

                                                                    10              Recently, Mr. Hoffman announced his intention to resign from the SVP case. A new trustee

                                                                    11     has been appointed in that case. She is Andrea Wirum (the “SVP Trustee”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                       2.         Notable Claims against the Debtor
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              Three notable categories of non-trade debt claims were filed or scheduled in the Bankruptcy
                                            ATTORNEYS AT LAW




                                                                    14     Cases, summarized below.

                                                                    15              Finn Claims. Following the Court-approved sale of the winery, the Finn Creditors amended

                                                                    16     their proofs of claim against the Debtor to assert claims for indemnification of attorneys’ fees and

                                                                    17     expenses, together with other unliquidated amounts that have been or may be incurred in the District

                                                                    18     Court Action (defined below) or in these Bankruptcy Cases (together, the “Finn Claims”). The Finn

                                                                    19     Claims, as amended, are based upon, inter alia, indemnification provisions in SVC’s bylaws, an

                                                                    20     indemnification agreement between SVC and Finn, and the terms of the Finn Creditors’ loan

                                                                    21     documents. The Finn Creditors have indicated an intention to further amend their claims to include

                                                                    22     additional accruing attorneys’ fees, and have recently stated that the balance due on such claims now

                                                                    23     exceeds $1.5 million. All such claims are disputed by the Plan Proponents, and treated as Disputed

                                                                    24     Claims under this Plan.

                                                                    25              Former Employee Claims. Five former SVC employees filed proofs of claim against SVC

                                                                    26     totaling $9,055,560: Angelica de Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski

                                                                    27     ($2,019,500), Elizabeth Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the

                                                                    28     “Former Employees” or “Former Employee Claims” as applicable). The Former Employee Claims


                                                                           DOCS_SF:101744.5 82168/001                            8
                                                                         Case: 17-10065           Doc# 502     Filed: 12/20/19       Entered: 12/20/19 13:54:31   Page 8 of
                                                                                                                            33
                                                                     1     were based upon a pending lawsuit that the Former Employees filed prepetition against Ross and

                                                                     2     Kelleen (together, the “Sullivans”) and SVC in Napa County Superior Court, defined below as the

                                                                     3     “Napa County Action.” The Former Employee Claims were withdrawn with prejudice as part of the

                                                                     4     Court-approved settlement discussed below.

                                                                     5              SVP Intercompany Pre-Petition Receivable. SVP’s bankruptcy schedules listed SVP as

                                                                     6     holding an undisputed, liquidated and non-contingent general unsecured claim against SVC in the

                                                                     7     amount of $2,130,720 (the “SVP Pre-Petition Intercompany Receivable”). SVC noted a debt to SVP

                                                                     8     in the same amount in its filing with the court. The amount was not challenged in the Bankruptcy

                                                                     9     Case until recently, when Finn filed an objection to the SVP claim, which made for a potential and

                                                                    10     actual conflict between the SVC and SVP bankruptcy estates. Thereafter, Mr. Hoffman resigned as

                                                                    11     Chapter 11 trustee of the SVP estate, and Andrea Wirum was appointed to serve as chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     trustee of that estate.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              On October 18, 2019, Ms. Wirum and her professionals filed a Stipulation re: Division of
                                            ATTORNEYS AT LAW




                                                                    14     Sale Proceeds, Payment of Administrative Expenses, and Liquidation of Unsecured Intercompany

                                                                    15     Debt (the “Intercompany Stipulation”), in which the trustees agreed to the following salient terms

                                                                    16     (among others):

                                                                    17                                  (a)   The gross sale proceeds received by the Estates were first divided

                                                                    18     61.43% for SVP and 38.57% for the Debtor.

                                                                    19                                  (b)   After an adjustment for the payment of interest to WR during 2017

                                                                    20     ($390,000 total, with $239,578 allocated to SVP and $150,422 allocated to SVC), the allocation of

                                                                    21     net proceeds was adjusted: 57.55% to SVP; and 42.4% to SVC.

                                                                    22                                  (c)   The pre-petition debt from SVC to SVP reflected in the schedules of

                                                                    23     the two debtors was reduced from $2,130,720 to $62,838.56 (in recognition of a $445,721.44

                                                                    24     producer's lien secured by sale proceeds and $1,572,160 paid from escrow to Mr. Finn, and

                                                                    25     elimination of a $50,000 discrepancy).

                                                                    26                                  (d)   The post-petition administrative claim amount owed by the Debtor to

                                                                    27     SVP is $572,458.28 ($506,600.20 for 2017 grape purchases, $70,000 in unpaid post-petition rent for

                                                                    28


                                                                           DOCS_SF:101744.5 82168/001                           9
                                                                         Case: 17-10065        Doc# 502       Filed: 12/20/19       Entered: 12/20/19 13:54:31     Page 9 of
                                                                                                                           33
                                                                     1   February 2017, December 2017, and the first ten days of January 2018, less $4,141.92 in amounts

                                                                     2   owed by SVP to SVC).

                                                                     3            The Intercompany Stipulation has been approved by the Bankruptcy Court, and Mr. Hoffman

                                                                     4   (on behalf of the Debtor) has: (a) transferred 57.55 percent of the net sale proceeds from the account

                                                                     5   he maintained to the SVP account maintained by Ms. Wirum; (b) paid $572,458.28 in administrative

                                                                     6   expense debt to the SVP estate; and (c) released to Ms. Wirum the $445,721.44 secured by the

                                                                     7   producer’s lien on SVC’s share of sale proceeds. Finally, there will be recognition of the reduction in

                                                                     8   SVP’s general unsecured claim in this Bankruptcy Case to $62,838.56, which will be paid as a Class

                                                                     9   3 Claim if and when funds are available for distribution to unsecured creditors under this Plan.

                                                                    10                     3.         Litigation Affecting the Estate

                                                                    11            During the Bankruptcy Cases, there have been three pending lawsuits involving the Estate or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   otherwise affecting the Estate. Only one of these lawsuits, the District Court Action (as defined
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   below), remains pending.
                                            ATTORNEYS AT LAW




                                                                    14            Adversary Proceeding. The Debtors filed the first action, SVC v. Finn, A.P. No. 17-01023

                                                                    15   (“Adversary Proceeding”) in the Bankruptcy Court against Finn and Angelica de Vere (“de Vere”).

                                                                    16   The Adversary Proceeding asserted claims against Finn and de Vere for alleged breaches of

                                                                    17   fiduciary duty while Finn was a partner of SVP and a controlling shareholder of SVC, and de Vere

                                                                    18   was an officer of SVC. In January of 2019, the Adversary Proceeding was reassigned to the United

                                                                    19   States District Court for the Northern District of California, San Francisco Division (“District

                                                                    20   Court”) for consideration together with the District Court Action (discussed below). In June of

                                                                    21   2019, in accordance with the terms of the Court-approved settlement discussed below, the parties

                                                                    22   stipulated to dismiss Adversary Proceeding with prejudice.

                                                                    23            District Court Action. The Sullivans commenced the second action, Sullivan v. Finn, Case

                                                                    24   No. 3:17-cv-05799-WHO (“District Court Action”), in the District Court against Finn and Trust

                                                                    25   Company of America, Inc., a company controlled by Finn. The District Court Action asserts claims

                                                                    26   against Finn for breach of fiduciary duty related to his role as a partner of SVP and controlling

                                                                    27   shareholder of SVC. The District Court Action remains pending, although neither Estate is a party

                                                                    28   to the District Court Action. However, as mentioned, the Finn Claims seek indemnification of


                                                                         DOCS_SF:101744.5 82168/001                         10
                                                                     Case: 17-10065         Doc# 502         Filed: 12/20/19 Entered: 12/20/19 13:54:31      Page 10 of
                                                                                                                          33
                                                                     1   attorneys’ fees and costs incurred in connection with the District Court Action (among other things).

                                                                     2   Thus, the outcome of the District Court Action may affect the size of the Finn Claims.

                                                                     3            Napa County Action. The Former Employees filed the third action, De Vere, et al. v.

                                                                     4   Sullivan Vineyards Corp., et al., Case No. 26-67976 (“Napa County Action”), against the Sullivans

                                                                     5   and SVC in Napa County Superior Court. The Former Employees’ complaint asserted a variety of

                                                                     6   claims, including labor code violations, wrongful termination and breach of contract. SVC, in turn,

                                                                     7   filed a cross-complaint against de Vere. The Napa County Action was dismissed as part of the

                                                                     8   Court-approved settlement discussed below.

                                                                     9                     4.         Court-Approved Settlement with Finn Creditors and Former Employees

                                                                    10            Following the sale of the Debtors’ assets, Timothy Hoffman devoted substantial time and

                                                                    11   effort to reaching a global settlement involving all principal parties in these cases, i.e., the Finn
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Creditors, the Former Employees and the Sullivans, including a resolution of any non-derivative
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   claims the Sullivans assert against the Finn Parties. Unfortunately, a global resolution was not
                                            ATTORNEYS AT LAW




                                                                    14   possible. However, the Trustee did negotiate a settlement involving the Finn Creditors and the

                                                                    15   Former Employees. The Sullivan Family was not a party to the settlement, and the Sullivan

                                                                    16   Family’s non-derivative claims, i.e., those claims, if any, that the Sullivan Family members hold

                                                                    17   individually against the Finn Creditors, were not compromised or resolved.

                                                                    18            The terms of the settlement agreement, entered into among the Trustee, the Finn Parties and

                                                                    19   the Former Employees, are as follows:

                                                                    20                    The Former Employee Claims were withdrawn with prejudice; the Napa County

                                                                    21                     Action (including SVC’s cross-complaint against de Vere) was dismissed with

                                                                    22                     prejudice, and certain claims against members of the Sullivan Family were dismissed

                                                                    23                     without prejudice. The Trustee and the Former Employees executed a release of any

                                                                    24                     and all claims against each other, including a waiver of § 1542 of the California Civil

                                                                    25                     Code, with each side bearing its own attorneys’ fees and costs.

                                                                    26                    The Finn Claims were subordinated to all trade debt claims reflected in the Debtors’

                                                                    27                     respective schedules, together with those trade debt claims reflected in proofs of

                                                                    28                     claim currently on file with the Bankruptcy Court (to the extent such Claims are


                                                                         DOCS_SF:101744.5 82168/001                        11
                                                                     Case: 17-10065         Doc# 502        Filed: 12/20/19 Entered: 12/20/19 13:54:31          Page 11 of
                                                                                                                         33
                                                                     1                     Allowed). Finn agreed to undertake full responsibility to completely resolve the

                                                                     2                     Former Employee Claims without increasing the Finn Claims, i.e., Finn agreed he

                                                                     3                     would not seek indemnification for sums paid to resolve the Former Employee

                                                                     4                     Claims, or expenses incurred in resolving these claims. However, the Finn Claims

                                                                     5                     were not subordinated to the SVP Pre-Petition Intercompany Receivable, and all

                                                                     6                     rights concerning the SVP Pre-Petition Intercompany Receivable were reserved at

                                                                     7                     that time. Moreover, the Finn Claims were not liquidated by the settlement

                                                                     8                     agreement, and all rights concerning the Finn Claims (including the objections to

                                                                     9                     such claims filed by the Sullivans) were reserved.

                                                                    10                    The Trustee, on behalf of the Estates, agreed to dismiss the Adversary Proceeding

                                                                    11                     with prejudice. The Trustee further agreed to execute a release of any and all claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                     against the Finn Creditors and Former Employees, including a waiver of § 1542 of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                     the California Civil Code. However, as mentioned, any claims held directly and
                                            ATTORNEYS AT LAW




                                                                    14                     exclusively by the Sullivans as individuals were not released as part of the

                                                                    15                     settlement.

                                                                    16            On or about April 3, 2019, the Trustee filed an application [Docket No. 422] (“Compromise

                                                                    17   Application”) for approval of the settlement. On May 20, 2019, following a hearing on the

                                                                    18   Compromise Application, the Bankruptcy Court entered an order [Docket No. 435] (“Compromise

                                                                    19   Order”) approving the Compromise Application and settlement. The Compromise Order is now a

                                                                    20   Final Order.

                                                                    21                     5.         Assets and Liabilities of the Debtor

                                                                    22            The Estate’s assets consist primarily of Estate Retained Claims and cash proceeds from the

                                                                    23   sale of the winery. The primary Estate Retained Claim is SVC’s claim against the law firm of

                                                                    24   Buchalter LLP (“Buchalter”) based upon professional negligence and breach of fiduciary duty.

                                                                    25   Buchalter first provided legal services to Finn, as one of his divorce attorneys. Later (but still prior

                                                                    26   to bankruptcy), Buchalter provided legal services to SVC and SVP. Buchalter later served as

                                                                    27   counsel of record to the Former Employees in connection with the Bankruptcy Cases. After

                                                                    28   Buchalter’s disqualification in the Napa Superior Court, the Trustee moved to disqualify Buchalter


                                                                         DOCS_SF:101744.5 82168/001                         12
                                                                     Case: 17-10065         Doc# 502         Filed: 12/20/19 Entered: 12/20/19 13:54:31        Page 12 of
                                                                                                                          33
                                                                     1   in the bankruptcy case as counsel of record to the Former Employees based upon Buchalter’s prior

                                                                     2   representation of the Debtor. Buchalter did not oppose the motion, and on June 26, 2018, the Court

                                                                     3   entered an order [Docket No. 366] disqualifying Buchalter as counsel to the Former Employees.

                                                                     4            The Debtor’s Estate Retained Claim against Buchalter arises out of and relates to the

                                                                     5   foregoing conflict of interest (which constituted professional negligence) and the damage sustained

                                                                     6   from Buchalter’s involvement as counsel to parties adverse to the Debtor. Such damage include

                                                                     7   attorneys’ fees and consequential damages proximately caused by Buchalter’s tortious conduct.

                                                                     8                                               ARTICLE III

                                                                     9                                               DEFINITIONS

                                                                    10            As used in the Plan, the following terms shall have the meanings specified below:

                                                                    11            “Administrative Claim” means a Claim for any cost or expense of administration of a kind
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   specified in Section 503(b) of the Bankruptcy Code, including any actual and necessary costs and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   expenses of preserving the Estate incurred on or after the Petition Date and through and including
                                            ATTORNEYS AT LAW




                                                                    14   the Confirmation Date, any cure amounts that must be paid in connection with the assumption of any

                                                                    15   executory contract or unexpired lease of the Debtor under Section 365 of the Bankruptcy Code, fees

                                                                    16   due to the United States Trustee pursuant to 28 U.S.C. § 1930(a)(6), and compensation for legal or

                                                                    17   other services and reimbursement of expenses allowed by the Bankruptcy Court under Sections 330

                                                                    18   and 331 of the Bankruptcy Code or otherwise.

                                                                    19            “Administrative Claims Bar Date” means, with the exception of any Administrative Claims

                                                                    20   of Professionals, that date which is thirty (30) days following the date of the notice of the

                                                                    21   Confirmation Date.

                                                                    22            “Allowed” or “Allowed Amount” means the amount in which any Claim or Interest is

                                                                    23   allowed. Unless otherwise expressly required by the Bankruptcy Code or the Plan, the Allowed

                                                                    24   Amount of any Claim does not include interest on such Claim from or after the applicable Petition

                                                                    25   Date.

                                                                    26            “Allowed Administrative Claim” means all or any portion of an Administrative Claim that

                                                                    27   has either been Allowed by a Final Order or has not been objected to within the time period

                                                                    28   established by the Plan or by an order of the Bankruptcy Court.


                                                                         DOCS_SF:101744.5 82168/001                    13
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31            Page 13 of
                                                                                                                     33
                                                                     1            “Allowed Claim” means a Claim (a) in respect to which a proof of Claim has been filed with

                                                                     2   the Bankruptcy Court before the applicable Claims Bar Date and to which no objection has been

                                                                     3   filed within the time fixed by the Plan or the Bankruptcy Court; (b) as to which no proof of Claim

                                                                     4   has been filed and which has been listed on Schedule D, E or F of the Debtor’s Schedules and is not

                                                                     5   listed as disputed, contingent, unliquidated or unknown as to amount, and to which no objection has

                                                                     6   been filed within the time fixed by the Plan or the Bankruptcy Court; or (c) which is Allowed by a

                                                                     7   Final Order. No Claim shall be considered an Allowed Claim if (1) an objection to the allowance

                                                                     8   thereof is interposed by a party in interest within the time fixed by the Plan or the Bankruptcy Court,

                                                                     9   and such objection has not been overruled by a Final Order, or (2) the Claim has already been

                                                                    10   satisfied. The Finn Claims are not Allowed Claims.

                                                                    11            “Allowed Interest” means the Allowed Interest of an Interest Holder.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            “Allowed Unsecured Claim” means any Allowed Claim that is not an Allowed Secured
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Claim, including the unsecured Claims of undersecured Creditors and Rejection Claims, but
                                            ATTORNEYS AT LAW




                                                                    14   excluding Administrative Claims, Priority Claims and Tax Claims.

                                                                    15            “Available Cash” means any and all cash and cash equivalents owned or held by the

                                                                    16   Reorganized Debtor available for payment of Allowed Claims and Interests after payment of

                                                                    17   Allowed Administrative Claims, Allowed Tax Claims, Allowed Priority Claims, Allowed Secured

                                                                    18   Claims, and after reserving for all expenses incurred and anticipated to be incurred by the

                                                                    19   Reorganized Debtor after entry of the Order of Confirmation.

                                                                    20            “Bankruptcy Cases” or “Cases” means the bankruptcy cases commenced by the Debtors’

                                                                    21   voluntary petitions under Chapter 11 of the Bankruptcy Code, Case Nos. 17-10065 RLE and 17-

                                                                    22   10067 RLE, or in the singular, “Bankruptcy Case.”

                                                                    23            “Bankruptcy Code” means Title 11, United States Code, § 101, et seq. as in effect and

                                                                    24   applicable to the Case.

                                                                    25            “Bankruptcy Court” means the United States Bankruptcy Court for the Northern District of

                                                                    26   California, Oakland Division or such other court exercising jurisdiction over the Case.

                                                                    27            “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under

                                                                    28   28 U.S.C. § 2075, as amended, as applicable to the Bankruptcy Cases.


                                                                         DOCS_SF:101744.5 82168/001                    14
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 14 of
                                                                                                                     33
                                                                     1            “Claim” means any (A) right to payment, whether or not such right is reduced to judgment,

                                                                     2   liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,

                                                                     3   equitable, secured, or unsecured; or (B) right to an equitable remedy for breach of performance if

                                                                     4   such breach gives rise to a right to payment, whether or not such right to an equitable remedy is

                                                                     5   reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or

                                                                     6   unsecured.

                                                                     7            “Claims Bar Date” means (a) with respect to claims other than those held by governmental

                                                                     8   units, June 1, 2017, and (b) with respect to claims held by governmental units, July 30, 2017, and (c)

                                                                     9   with respect to Rejection Claims, the Rejection Claims Bar Date.

                                                                    10            “Claims Objection Date” means the date that is two years after the Effective Date; provided,

                                                                    11   however, that the Claims Objection Date may be extended by the Bankruptcy Court for cause upon
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the ex parte motion of the Reorganized Debtor.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            “Confirmation” means the entry by the Bankruptcy Court of the Order of Confirmation.
                                            ATTORNEYS AT LAW




                                                                    14            “Confirmation Date” means the date on which the Bankruptcy Court enters the Order of

                                                                    15   Confirmation.

                                                                    16            “Confirmation Hearing” means the hearing held by the Bankruptcy Court on confirmation of

                                                                    17   the Plan as required by Section 1128(a) of the Bankruptcy Code.

                                                                    18            “Creditor” means any entity holding a Claim against the Debtor.

                                                                    19            “Debtor” means SVC, a California corporation.

                                                                    20            “Disputed Claim” means a Claim against the Debtor (a) as to which a proof of Claim has not

                                                                    21   been filed and that has been listed in the Debtor’s Schedules as disputed, contingent or unliquidated,

                                                                    22   or; (b) as to which an objection or adversary proceeding has been filed within the time fixed by the

                                                                    23   Bankruptcy Court and which objection or adversary proceeding has not been withdrawn or disposed

                                                                    24   of by a Final Order. The Finn Claims are Disputed Claims.

                                                                    25            “Distribution” means, as the context requires: (a) the cash to be provided under the Plan to

                                                                    26   the holders of Allowed Claims and Allowed Interests; or (b) the payment, transfer, delivery or

                                                                    27   deposit of cash to Creditors and Interest Holders pursuant to the Plan.

                                                                    28            “Distribution Date” means any date on which a Distribution is made pursuant to the Plan.


                                                                         DOCS_SF:101744.5 82168/001                    15
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 15 of
                                                                                                                     33
                                                                     1            “Effective Date” means the fifteenth (15th) day following the Confirmation Date so long as

                                                                     2   the Order of Confirmation is not subject to a Court-ordered stay.

                                                                     3            “Estate Retained Claims” means all litigation claims held by the Estate, including any claims

                                                                     4   arising out of Bankruptcy Code Sections 502, 510, 541, 542, 543, 545, and 549, together with any

                                                                     5   claims sounding in contract, tort, equity or statute against any party, including any and all claims

                                                                     6   against Buchalter LLP and its constituent attorneys.

                                                                     7            “Estates” means the SVC and SVP bankruptcy estates created by the commencement of the

                                                                     8   Bankruptcy Cases and comprised of the property described in Section 541 of the Bankruptcy Code.

                                                                     9   In the singular, “Estate” refers solely to SVC.

                                                                    10            “Final Order” means an order entered on the docket by the Bankruptcy Court as to which no

                                                                    11   timely filed notice of appeal is pending within fourteen (14) days entry of such order; or, if such
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   appeal is pending, for which no stay pending appeal has been issued.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            “Interest” means units or rights to units or any membership interest or other ownership
                                            ATTORNEYS AT LAW




                                                                    14   interest held by any Person in the Debtor.

                                                                    15            “Interest Holder” means the holder of an Interest in the Debtor.

                                                                    16            “Legal Rate” means eighty-four hundredths percent (.84%) per annum, the interest rate

                                                                    17   allowed on judgments entered in federal courts pursuant to 28 U.S.C. § 1961(a), which is the weekly

                                                                    18   average 1-year constant maturity Treasury yield, as published by the Board of Governors of the

                                                                    19   Federal Reserve System, for the calendar week preceding the Petition Date.

                                                                    20            “Local Rules” means the Local Rules of the United States Bankruptcy Court for the Northern

                                                                    21   District of California, as amended, as applicable to the Bankruptcy Cases.

                                                                    22            “Order of Confirmation” means the order entered by the Bankruptcy Court approving and

                                                                    23   confirming the Plan in accordance with the provisions of chapter 11 of the Bankruptcy Code.

                                                                    24            “Person” shall have the meaning ascribed to it in the Bankruptcy Code.

                                                                    25            “Petition Date” means February 1, 2017 for SVC and February 2, 2017 for SVP, the dates on

                                                                    26   which each Debtor filed its voluntary petition under chapter 11, thereby initiating the Bankruptcy

                                                                    27   Cases (and on which date relief was ordered in the Bankruptcy Cases). The dates together are the

                                                                    28   “Petition Dates.”


                                                                         DOCS_SF:101744.5 82168/001                    16
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 16 of
                                                                                                                     33
                                                                     1            “Plan Disbursement Account” shall mean the account containing Available Cash, which will

                                                                     2   be used for payment of Allowed Claims and Interests as set forth in the Plan.

                                                                     3            “Priority Claim” means any Allowed Claim entitled to priority pursuant to Section 507(a) of

                                                                     4   the Bankruptcy Code, but not including an Administrative Claim or a Tax Claim.

                                                                     5            “Professionals” means those professional persons or firms retained by any bankruptcy trustee

                                                                     6   or the Debtor pursuant to Section 330 of the Bankruptcy Code, and such other professionals whose

                                                                     7   employment prior to Confirmation is approved by order of the Bankruptcy Court, if any.

                                                                     8            “Pro Rata” means, with respect to any Distributions to be made to the holder of an Allowed

                                                                     9   Claim or Allowed Interest, the proportion that such Allowed Claim or Allowed Interest bears to the

                                                                    10   aggregate of all outstanding Allowed Claims or Allowed Interests in the same class.

                                                                    11            “Rejection Claim” means an Allowed Unsecured Claim arising from the rejection of an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   unexpired lease or executory contract pursuant to the Plan or pursuant to an order of the Bankruptcy
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Court.
                                            ATTORNEYS AT LAW




                                                                    14            “Rejection Claims Bar Date” means the earlier of (a) thirty (30) days following the date of

                                                                    15   the notice of the Confirmation Date, or (b) thirty (30) days after the rejection date with respect to an

                                                                    16   executory contract or unexpired lease rejected before the Confirmation Date pursuant to a Final

                                                                    17   Order.

                                                                    18            “Reorganized Debtor” means the Debtor as reorganized under the Plan following

                                                                    19   Confirmation.

                                                                    20            “Reorganized Debtor’s Payment Cap” means $175,000, taken from Available Cash, and to

                                                                    21   be made available as necessary upon Confirmation to the Reorganized Debtor for payment of

                                                                    22   expenses of post-Confirmation administration, including indemnity payments, professional fees,

                                                                    23   prosecution of Estate Retained Claims, objections to Claims, and other necessary post-Confirmation

                                                                    24   expenses.

                                                                    25            “Schedules” means the Debtor’s schedules of assets and liabilities consisting of Schedule

                                                                    26   “A” through “J” filed with the Bankruptcy Court pursuant to Section 521(a)(1) of the Bankruptcy

                                                                    27   Code and Bankruptcy Rule 1007(b), as may be amended at any time prior to Distribution.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                    17
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 17 of
                                                                                                                     33
                                                                     1            “Secured Claim” means a Claim secured by a lien, security interest, or other charge against

                                                                     2   or interest in property in which the Debtor has an interest or that is subject to setoff under Section

                                                                     3   553 of the Bankruptcy Code, to the extent of the value (as specified in the Plan, or if no value is

                                                                     4   specified, as determined in accordance with Section 506(a) of the Bankruptcy Code) of the interest

                                                                     5   of a holder of such Allowed Claim in the Debtor’s interest in such property or to the extent of the

                                                                     6   amount subject to such setoff, as the case may be.

                                                                     7            “Tax Claim” means any Allowed Claim against the Debtor entitled to priority pursuant to

                                                                     8   Section 507(a)(8) of the Bankruptcy Code.

                                                                     9            Any term used in the Plan that is not herein defined but is defined in the Bankruptcy Code or

                                                                    10   the Bankruptcy Rules shall have the meaning assigned to such term in the Bankruptcy Code or the

                                                                    11   Bankruptcy Rules.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                 ARTICLE IV
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                      DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS
                                            ATTORNEYS AT LAW




                                                                    14            The Allowed Claims against and Allowed Interests in the Debtor are designated and

                                                                    15   classified below for purposes of the Plan. Except to the extent that the Plan provides otherwise, a

                                                                    16   Claim or Interest that is properly includable in more than one class is classified in a particular class

                                                                    17   only to the extent that it qualifies within the description of that class, and is placed in a different

                                                                    18   class to the extent it qualifies within the description of such different class. Classes 1, 2, 3 and 4 are

                                                                    19   impaired under the Plan, and are entitled to vote on the Plan.

                                                                    20            4.1      Class 1 (Secured Claims of Finn and Winery Rehabilitation). Class 1 consists of all

                                                                    21   extant and viable claims of the Finn Creditors to the extent such claims constitute perfected, secured

                                                                    22   and Allowed Claims. Class 1 does not include paid claims.

                                                                    23            4.2      Class 2 (Trade Creditors). Class 2 consists of the Allowed Unsecured Claims of any

                                                                    24   creditors other than: (a) the Finn Creditors and (b) the SVP Intercompany Pre-Petition Receivable.

                                                                    25            4.3      Class 3 (Unsecured Claims of Non-Trade Unsecured Creditors). Class 3 consists of

                                                                    26   all Allowed Claims of non-trade unsecured Creditors. In particular, Class 3 is comprised of (a) the

                                                                    27   unsecured components of the Finn Claims, if any.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                     18
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31              Page 18 of
                                                                                                                      33
                                                                     1            4.4      Class 4 (Interests in the Debtor). Class 4 consists of all Allowed Interests in the

                                                                     2   Debtor, specifically including all equity interests in SVC.

                                                                     3                                                  ARTICLE V

                                                                     4          CLASSES OF CLAIMS AND INTERESTS NOT IMPAIRED UNDER THE PLAN

                                                                     5            All Classes are impaired under the Plan.

                                                                     6                                                  ARTICLE VI

                                                                     7                                TREATMENT OF UNCLASSIFIED CLAIMS

                                                                     8            Unclassified Claims shall be treated as follows:

                                                                     9            6.1      Allowed Administrative Claims. Except to the extent that the holder of a particular

                                                                    10   Administrative Claim has agreed to a different treatment of such Administrative Claim, each holder

                                                                    11   of an Allowed Administrative Claim shall be paid in cash, in full upon the later of (a) the Effective
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Date, and (b) the date when it becomes an Allowed Administrative Claim. Any request for
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   allowance of an Administrative Claim pursuant to Section 503(a) of the Bankruptcy Code (including
                                            ATTORNEYS AT LAW




                                                                    14   an estimation of expenses to be incurred after the Effective Date), other than Administrative Claims

                                                                    15   of any chapter 11 trustee or Professionals, must be filed on or before the Administrative Claims Bar

                                                                    16   Date or the holder of such Administrative Claim shall be forever barred from asserting such Claim or

                                                                    17   receiving any payment on account of such Claim. Allowance of professional fees and costs claimed

                                                                    18   by any chapter 11 trustee or Professionals accruing before the Confirmation Date shall remain

                                                                    19   subject to Bankruptcy Court approval pursuant to Section 330 of the Bankruptcy Code.

                                                                    20            6.2      Tax Claims. The holders of Allowed Claims entitled to priority under 11 U.S.C. §

                                                                    21   507(a)(8) (“Allowed Tax Claims”) will receive equal deferred cash payments, payable quarterly,

                                                                    22   commencing with an initial payment six months from the Effective Date, over a period not

                                                                    23   exceeding five (5) years after the date of assessment of each such claim, or the applicable Petition

                                                                    24   Date, whichever is sooner; provided however, that Allowed Tax Claims shall be paid in a manner

                                                                    25   not less favorable than the most favored nonpriority unsecured claim provided for by the Plan. The

                                                                    26   unpaid portion of any Allowed Tax Claim shall bear interest at the statutory rate. The Reorganized

                                                                    27   Debtor reserves the right to pay any Allowed Tax Claim in full at any time after the Effective Date.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                      19
                                                                     Case: 17-10065         Doc# 502      Filed: 12/20/19 Entered: 12/20/19 13:54:31            Page 19 of
                                                                                                                       33
                                                                     1                                                  ARTICLE VII

                                                                     2                             TREATMENT OF CLASSES OF CLAIMS AND
                                                                                               INTERESTS THAT ARE IMPAIRED UNDER THE PLAN
                                                                     3

                                                                     4            7.1      Class 1 (Secured Claims of Finn and Winery Rehabilitation). Except to the extent

                                                                     5   that the holder of a particular Class 1 Claim agrees to a different treatment of such Claim, each

                                                                     6   holder of an Allowed Class 1 Claim shall be entitled to receive up to the full amount of its Allowed

                                                                     7   Secured Claim against each Debtor to the extent of Available Cash held by each Reorganized Debtor

                                                                     8   at the time of allowance. Until such payment is made, Class 1 Creditors holding Allowed Claims

                                                                     9   shall retain their liens, if any, on the Available Cash. If the Allowed Secured Claims of Class 1 are

                                                                    10   not paid in full from the Available Cash, any deficiency portion will be treated as a Class 3 claim.

                                                                    11   The Allowed Claims of a Class 1 Creditor shall be deemed fully perfected upon the Effective Date to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the same extent as such liens existed prepetition, and Class 1 Creditors shall not be required to file
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   financing statements or other documents to perfect and maintain the perfection of its security
                                            ATTORNEYS AT LAW




                                                                    14   interests in the Available Cash, if any.

                                                                    15            7.2      Class 2 (Trade Creditors).

                                                                    16            7.3      Each holder of an Allowed Class 2 Claim shall be paid from Available Cash up to the

                                                                    17   full amount their Allowed Claim, together with simple interest at the rate of 3% per annum on the

                                                                    18   terms and conditions set forth in Article VIII below. Such payment shall be senior and prior to the

                                                                    19   satisfaction of any Class 1 or Class 3 Claim, except for the interest component, which shall be paid

                                                                    20   only if Allowed Class 1 and Class 3 Claims are paid in full.

                                                                    21            7.4      Class 3 (Unsecured Claims of Non-Trade Unsecured Creditors). If Available Cash

                                                                    22   remains, each holder of an Allowed Class 3 Claim, if any, shall be paid Pro Rata from Available

                                                                    23   Cash up to the full amount their Allowed Claims without interest, on the terms and conditions set

                                                                    24   forth in Article VII below. Such payment shall be junior and subordinate to satisfaction of any Class

                                                                    25   1 or 2 Claim.

                                                                    26            7.5      Class 4 (Membership Interests in the Debtor). The existing membership interests in

                                                                    27   the Debtor shall be preserved without alteration, subject to the terms of this Plan.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                     20
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31             Page 20 of
                                                                                                                      33
                                                                     1                                               ARTICLE VIII

                                                                     2                                MEANS FOR IMPLEMENTATION OF THE PLAN

                                                                     3            8.1      Post-Confirmation Operations and Management of the Estate. From and after the

                                                                     4   Effective Date, each Reorganized Debtor shall manage the assets of its Estate and shall have all of

                                                                     5   the authority to act on behalf of such Estate and corresponding Debtor. Such management shall

                                                                     6   include, without limitation, (a) fulfilling the duties and obligations of the Estate under the Plan; (b)

                                                                     7   prosecuting the Estate Retained Claims utilizing business judgment, (c) abandoning any assets

                                                                     8   deemed to be burdensome or of inconsequential value to the Estate; (d) succeeding to all chapter 11

                                                                     9   trustees’ attorney/client privilege and work product protection in all respects; (e) taking possession

                                                                    10   of all documents (electronic or otherwise) relating to the chapter 11 administration of the Estate,

                                                                    11   including those subject to the attorney-client privilege; and (f) otherwise fully administering the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Estate as required by the Plan, the Order of Confirmation, the Bankruptcy Code and the Bankruptcy
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Rules. Without limiting the foregoing, the Reorganized Debtor will have all of the rights and powers
                                            ATTORNEYS AT LAW




                                                                    14   of an estate representative appointed pursuant to Section 1123(b)(3) of the Bankruptcy Code. Bill

                                                                    15   Brinkman shall serve as the President of SVC and serve as the chairman of its board of directors and

                                                                    16   shall continue to serve as such until he resigns. SVC’s other board members (Kelly and Sean

                                                                    17   Sullivan) shall have no ability to remove Mr. Brinkman from his posts unless he resigns or a court of

                                                                    18   competent jurisdiction, upon motion by the shareholders of SVC, shall remove him for gross

                                                                    19   negligence or willful misconduct. Mr. Brinkman shall have the right to resign at any time, subject to

                                                                    20   90 days notice to SVC. Kelleen and Sean Sullivan shall serve as the other two board members of

                                                                    21   SVC. Mr. Brinkman shall also be the managing general partner of SVP.

                                                                    22            8.2      Professional and Managerial Compensation. The Reorganized Debtor shall be

                                                                    23   entitled to retain and compensate from Available Cash such contractors, professionals and other

                                                                    24   Persons as they deem fit. From and after the Effective Date, the Reorganized Debtor and all

                                                                    25   professionals employed by them may be paid 100% of their periodic invoices for post-confirmation

                                                                    26   services without prior approval of the Court, subject to the Reorganized Debtor Payment Cap and 10

                                                                    27   days’ notice to creditors requesting special notice after the Effective Date. In the event of any

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                      21
                                                                     Case: 17-10065         Doc# 502      Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 21 of
                                                                                                                       33
                                                                     1   timely-filed written objection, such intended professional fee payment shall be set for hearing on not

                                                                     2   less than seven days’ notice.

                                                                     3            8.3      Indemnity. The Reorganized Debtor may indemnify its officers, directors, and

                                                                     4   partners (as applicable), and any professionals the Reorganized Debtor may retain from any and all

                                                                     5   claims, demands, lawsuits, charges, or expenses arising out of or relating to the performance of the

                                                                     6   Reorganized Debtor and any professionals under the Plan to the fullest extent allowed by the laws of

                                                                     7   the State of California up to the then available remaining amount of the Reorganized Debtor

                                                                     8   Payment Cap. For avoidance of doubt, such indemnity shall not extend to (i) any claims, demands,

                                                                     9   lawsuits, charges, or expenses arising out of or related to the District Court Action, or (ii) any claims

                                                                    10   based upon intentional or grossly negligent conduct.

                                                                    11            8.4      Cap Increase. The Reorganized Debtor Payment Cap may only be increased by Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   order following 10 days’ notice by email to parties requesting post- Effective Date notice in the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Cases with an opportunity to object. If no objection is received during the 10-day notice period, the
                                            ATTORNEYS AT LAW




                                                                    14   Reorganized Debtor may apply ex parte to the Court for an order authorizing the proposed increase

                                                                    15   to the Reorganized Debtor Payment Cap. If an objection is received during the 10-day notice period,

                                                                    16   the Reorganized Debtor must set the matter for hearing before the Bankruptcy Court on at least 7

                                                                    17   days’ notice to the objecting party.

                                                                    18            8.5      Replacement of Trustee. Upon the Effective Date, any trustee for the Estate shall be

                                                                    19   immediately relieved of all responsibilities pursuant to the order authorizing the trustee’s

                                                                    20   appointment.

                                                                    21            8.6      Delivery of Assets and Records to Reorganized Debtor. Promptly upon the Effective

                                                                    22   Date, any trustee for the Estate shall deliver to the Reorganized Debtor all of the books and records

                                                                    23   of the Debtor, including but not limited to all materials gathered or used during the pendency of the

                                                                    24   Bankruptcy Case, whether maintained by any trustee, trustee’s counsel, or any other Professionals,

                                                                    25   specifically including but not limited to privileged communications with Professionals or any work

                                                                    26   product of any chapter 11 trustee or his Professionals, pursuant to Bankruptcy Code section 1141(b).

                                                                    27            8.7      Plan Disbursement Account. The Reorganized Debtor shall hold any funds

                                                                    28   transmitted to it in a segregated Plan Disbursement Account for the benefit of holders of Allowed


                                                                         DOCS_SF:101744.5 82168/001                     22
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 22 of
                                                                                                                      33
                                                                     1   Claims. The Plan Disbursement Account containing the Available Cash shall be maintained by

                                                                     2   Pachulski Stang Ziehl & Jones LLP in a client trust account established for that purpose. Consistent

                                                                     3   with the terms of the Plan, the Available Cash therein – net of all Administrative Expenses to be paid

                                                                     4   under the Plan, and net of all expenses of the Reorganized Debtor (subject to the Reorganized

                                                                     5   Debtor Payment Cap) – will be made available for the satisfaction of Allowed Class 1, 2, 3, and 4

                                                                     6   Claims as dictated by the Plan. Under no circumstances shall the Reorganized Debtor use the

                                                                     7   Available Cash for any other purpose, unless the Reorganized Debtor Payment Cap is increased as

                                                                     8   provided herein.

                                                                     9            8.8      Timing of Distributions. The Reorganized Debtor shall make a first Distribution to

                                                                    10   holders of Allowed Claims within the fifteen days after the Effective Date. Thereafter, the

                                                                    11   Reorganized Debtor shall make subsequent Distributions in their discretion and business judgment.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Distributions may be made without further order of Court. The Reorganized Debtor shall provide an
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   accounting of Distributions within 30 days of written request by any Creditor holding an Allowed
                                            ATTORNEYS AT LAW




                                                                    14   Claim.

                                                                    15            8.9      Distribution Addresses. Unless a Creditor has provided the Reorganized Debtor with

                                                                    16   written notice of a different address, Distributions will be sent to Creditors at the address set forth in

                                                                    17   the proofs of Claim filed with the Bankruptcy Court. If no proof of Claim is filed with respect to a

                                                                    18   particular Claim, the Distribution will be mailed to the address set forth in the Schedules.

                                                                    19            8.10     Withholding Taxes. Pursuant to Section 346(h) of the Bankruptcy Code, the

                                                                    20   Reorganized Debtor shall be entitled to deduct any federal, state or local withholding taxes from any

                                                                    21   cash payments made with respect to Allowed Claims, as appropriate. The Reorganized Debtor shall

                                                                    22   be permitted to withhold a Distribution to any Creditor that has not provided information requested

                                                                    23   by the Reorganized Debtor for the purpose of fulfilling his or her obligations hereunder. The

                                                                    24   Reorganized Debtor shall comply with all reporting obligations imposed on them by any

                                                                    25   governmental unit with respect to withholding and related taxes.

                                                                    26            8.11     De Minimis Distributions. Notwithstanding any other provision of the Plan,

                                                                    27   Distributions of less than $50.00 need not be made on account of any Allowed Claim or Allowed

                                                                    28   Interest; provided that Distributions that would otherwise be made but for this provision shall carry


                                                                         DOCS_SF:101744.5 82168/001                     23
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31            Page 23 of
                                                                                                                      33
                                                                     1   over until the next Distribution Date until the cumulative amount to which any holder of an Allowed

                                                                     2   Claim or Allowed Interest is entitled to more than $50.00, at which time the cumulative amount of

                                                                     3   such Distributions will be paid to such holder.

                                                                     4            8.12     Unclaimed Distributions. Any cash Distributions that remain unclaimed or un-

                                                                     5   negotiated for ninety (90) days following Distribution or are returned for reasons other than the

                                                                     6   absence of a current or correct address (unless a current or correct address cannot be determined

                                                                     7   after reasonable inquiry) shall become the property of the Estate and be considered Available Cash.

                                                                     8            8.13     Prosecution of the Estate Retained Claims. Any proceeds of the Estate Retained

                                                                     9   Claims shall be paid into the Plan Disbursement Account. The Reorganized Debtor shall have

                                                                    10   exclusive standing to investigate, prosecute, and, if appropriate, compromise any Estate Retained

                                                                    11   Claim against any Persons or entities. Any compromise of an Estate Retained Claim may be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   consummated without notice, hearing, or order of the Court, provided that the Reorganized Debtor
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   shall provide 10 days’ notice of the terms of any compromise greater than $250,000 by email to all
                                            ATTORNEYS AT LAW




                                                                    14   parties requesting post-Effective Date notice in the Cases with an opportunity to object. If no

                                                                    15   objection is received during the 10-day notice period, the Reorganized Debtor may consummate the

                                                                    16   compromise. If, however, a timely objection is received, then the Reorganized Debtor must set the

                                                                    17   matter for hearing on at least 10 days’ notice to the objecting party, in which case consummation of

                                                                    18   the compromise will be subject to entry of an order of the Bankruptcy Court approving the

                                                                    19   compromise. The Court will retain jurisdiction to approve any compromise.

                                                                    20            The Reorganized Debtor reserves the right to object to any filed or scheduled Claim, unless

                                                                    21   such Claim is Allowed by the Plan. For avoidance of doubt, the Finn Claims are not Allowed

                                                                    22   Claims under the Plan; the Finn Claims are Disputed Claims. Any and all Estate Retained Claims

                                                                    23   pending as of the Effective Date shall be deemed revested in the Reorganized Debtor, pursuant to

                                                                    24   Bankruptcy Code section 1141(b). Any and all objections to Claims and other contested matters by

                                                                    25   or against the Estate pending as of the Effective Date shall likewise be deemed revested in the

                                                                    26   Reorganized Debtor, along with possession of the documents (electronic or otherwise) relating to

                                                                    27   such objections or contested matters.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                     24
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31         Page 24 of
                                                                                                                      33
                                                                     1            8.14     Vesting of Property of the Estate. On the Effective Date, SVC and SVP shall

                                                                     2   continue in their separate existences until entry of Final Decrees in their Cases, and all property of

                                                                     3   the SVC Estate shall vest in the Reorganized Debtor pursuant to Bankruptcy Code section 1141(b),

                                                                     4   free and clear of any and all liens (except for Allowed Secured Claims), encumbrances, or Claims of

                                                                     5   Creditors. Revesting does not modify the nature of any contracts assumed by the Debtor or the any

                                                                     6   chapter 11 trustee.

                                                                     7            8.15     Further Orders. Upon motion by the Reorganized Debtor on not less than ten (10)

                                                                     8   days’ notice to parties requesting post- Effective Date notice, the Bankruptcy Court may enter such

                                                                     9   other and further orders as may be necessary or appropriate to facilitate consummation of the Plan.

                                                                    10            8.16     Insurance Policies. To the extent any insurance policies exist in which either the

                                                                    11   Debtor and/or its personnel have an insurable or other interest in or right to make a claim, such
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   policies shall remain available, before and after the Effective Date, to satisfy any and all Claims held
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   by, or asserted against, the Debtor, any chapter 11 trustee, the Reorganized Debtor, and/or the
                                            ATTORNEYS AT LAW




                                                                    14   Debtor’s current or former management or other personnel that may be covered by such policies.

                                                                    15            8.17     Post-Confirmation Operating Expenses. From the Effective Date, the Reorganized

                                                                    16   Debtor may incur and pay operating expenses in the ordinary course of business, subject to the

                                                                    17   Reorganized Debtor’s Payment Cap.

                                                                    18            8.18     No Substantive Consolidation. This Plan does not effectuate substantive

                                                                    19   consolidation of the SVC and SVP Estates. The Reorganized Debtor shall take no action that shall

                                                                    20   consolidate the Reorganized Debtor’s assets or liabilities prior to the issuance of a Final Decree.

                                                                    21            8.19     Post-Confirmation Reports, Fees, and Final Decree.

                                                                    22                     8.19.1     U.S. Trustee Fees. Not later than thirty (30) days after the end of each

                                                                    23   calendar quarter that ends after the Effective Date (including any fraction thereof), the Reorganized

                                                                    24   Debtor shall pay to the United States Trustee the quarterly fee for such quarter until the cases are

                                                                    25   converted, dismissed, or closed pursuant to a Final Decree, as required by 28 U.S.C. § 1930(a)(6).

                                                                    26                     8.19.2     Post-Confirmation Reports. Not later than thirty (30) days after the end of

                                                                    27   the calendar quarter which ends after the Effective Date, the Reorganized Debtor shall file and serve

                                                                    28   upon the United States Trustee separate quarterly post-Confirmation status reports in substantially


                                                                         DOCS_SF:101744.5 82168/001                       25
                                                                     Case: 17-10065         Doc# 502       Filed: 12/20/19 Entered: 12/20/19 13:54:31            Page 25 of
                                                                                                                        33
                                                                     1   the form provided by the United States Trustee. Further reports shall be filed thirty (30) days after

                                                                     2   the end of every calendar quarter thereafter until entry of a Final Decree, unless otherwise ordered

                                                                     3   by the Bankruptcy Court.

                                                                     4                     8.19.3     Final Decree. Once the Plan is substantially consummated, the Reorganized

                                                                     5   Debtor shall file an application for a Final Decree in the Cases as provided in the Local Rules.

                                                                     6            8.20     Bankruptcy Rule 2004. In the course of any investigation, the Reorganized Debtor

                                                                     7   shall have the right post-Confirmation to apply for orders of examination under Bankruptcy Rule

                                                                     8   2004, to be enforced pursuant to Bankruptcy Rule 2005. The Bankruptcy Court (and its clerk’s

                                                                     9   office) shall have the power to approve applications for orders of examination under Bankruptcy

                                                                    10   Rule 2004, together with any enforcement orders necessary, including but not limited to pursuant to

                                                                    11   Bankruptcy Rule 2005. Any expenses the Reorganized Debtor incurs in connection with Rule 2004
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   examinations, including the Reorganized Debtor’s attorneys’ fees and costs related to any Rule 2004
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   examination, are subject to the Reorganized Debtor Payment Cap.
                                            ATTORNEYS AT LAW




                                                                    14                                                  ARTICLE IX

                                                                    15                          EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                                                                    16            9.1      Assumption of Executory Contracts and Unexpired Leases. Any executory contracts

                                                                    17   of the Debtor which have not specifically been assumed shall be deemed rejected on the Effective

                                                                    18   Date.

                                                                    19            9.2      Effect of Assumption of Executory Contracts and Unexpired Leases. Any executory

                                                                    20   contracts assumed prior to Confirmation shall remain in full force and effect, be unimpaired by the

                                                                    21   Plan except as specifically modified by the Plan and the Order of Confirmation, and be binding on

                                                                    22   the parties thereto.

                                                                    23            9.3      Adding and Removing Executory Contracts and Unexpired Leases. The provisions of

                                                                    24   this Article IX may be amended, with appropriate notice to those parties in interest directly affected,

                                                                    25   at any time prior to the conclusion of the hearing on Confirmation of the Plan, to add or remove

                                                                    26   executory contracts and unexpired leases to be assumed, assumed and assigned, or rejected pursuant

                                                                    27   to the Plan.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                       26
                                                                     Case: 17-10065         Doc# 502       Filed: 12/20/19 Entered: 12/20/19 13:54:31        Page 26 of
                                                                                                                        33
                                                                     1            9.4      Defaults. Unless other treatment is agreed to between the parties to each assumed

                                                                     2   contract or lease, if there has been a default in an assumed executory contract or unexpired lease

                                                                     3   other than the kind specified in Section 365(b)(2) of the Bankruptcy Code, the Reorganized Debtor

                                                                     4   shall, on or before the Effective Date, (a) cure, or provide adequate assurance that they will promptly

                                                                     5   cure, any such default, (b) compensate, or provide adequate assurance that they will promptly

                                                                     6   compensate, the other party to such contract or lease, for any actual pecuniary loss to such party

                                                                     7   resulting from such default, and (c) provide adequate assurance of future performance under such

                                                                     8   contract or lease.

                                                                     9            9.5      Rejection Claims. Rejection Claims shall be classified as Class 2 Claims. The holder

                                                                    10   of a Rejection Claim shall file with the Bankruptcy Court, and serve on counsel for the Reorganized

                                                                    11   Debtor, a proof of Claim relative to such Rejection Claim on or before the Rejection Claims Bar
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Date or be forever barred from asserting any such Claim or receiving any payment or other
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Distribution on account of such Claim.
                                            ATTORNEYS AT LAW




                                                                    14                                                 ARTICLE X

                                                                    15                                   PROOFS OF CLAIM; OBJECTIONS

                                                                    16            10.1     Time for Filing Proofs of Claim. Proofs of Claim, when required, must be filed with

                                                                    17   the Bankruptcy Court no later than the applicable Claims Bar Date, or such Claims shall be

                                                                    18   conclusively deemed barred and disallowed by the Order of Confirmation.

                                                                    19            10.2     Evidence of Claim. For purposes of any Distribution under the Plan, the Reorganized

                                                                    20   Debtor shall have no obligation to recognize any transfer of Claims unless the transferee of such

                                                                    21   Claim shall pay a fee of $250.00 to the Reorganized Debtor. The Reorganized Debtor shall be

                                                                    22   entitled to recognize and deal for all purposes with only those Creditors of record with the

                                                                    23   Bankruptcy Court who have tendered such fee prior to the first Distribution Date.

                                                                    24            10.3     Amendments to Claims. Except as provided by the Plan or as otherwise permitted by

                                                                    25   the Bankruptcy Court, the Bankruptcy Rules or applicable law, upon expiration of the applicable

                                                                    26   Claims Bar Date, proofs of Claim may not be filed or amended except for amendments to proofs of

                                                                    27   Claim to decrease the amount or priority thereof.

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                     27
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31          Page 27 of
                                                                                                                      33
                                                                     1            10.4     Claim Objections. An objection to a Claim shall be filed no later than the Claims

                                                                     2   Objection Date. The Reorganized Debtor shall have the exclusive responsibility to review Claims

                                                                     3   filed against the Debtor, to file objections as appropriate, and to resolve Disputed Claims.

                                                                     4            10.5     Distributions. Notwithstanding any provision of the Plan specifying a date or time for

                                                                     5   payments or Distributions hereunder, payments and Distributions in respect of any Claim that at

                                                                     6   such date or time is a Disputed Claim, shall not be made until a Final Order with respect to an

                                                                     7   objection, estimation or valuation of such Claim is entered by the Bankruptcy Court, whereupon

                                                                     8   appropriate Distributions shall be made promptly in accordance with the terms of the Plan.

                                                                     9                                                 ARTICLE XI

                                                                    10                                PRESERVATION OF RETAINED CLAIMS

                                                                    11            11.1     Confirmation of the Plan effects no settlement, compromise, waiver or release of any
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Estate Retained Claim unless the Plan or Order of Confirmation specifically and unambiguously so
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   provides. The failure of the Plan to refer to any particular Estate Retained Claim is not and shall not
                                            ATTORNEYS AT LAW




                                                                    14   be construed as a settlement, compromise, waiver, or release of any such Estate Retained Claim. All

                                                                    15   Estate Retained Claims are hereby preserved and shall continue to remain valid after the Effective

                                                                    16   Date. The Reorganized Debtor further reserve the right to object to any filed or scheduled Claim.

                                                                    17   The entry of the Order of Confirmation shall not constitute res judicata or otherwise bar, estop or

                                                                    18   inhibit any actions by the Reorganized Debtor upon any Estate Retained Claims.

                                                                    19                                                 ARTICLE XII

                                                                    20                                     RETENTION OF JURISDICTION

                                                                    21            12.1     The Bankruptcy Court shall retain exclusive jurisdiction of the Cases (a) to enforce

                                                                    22   the provisions, purposes, and intent of the Plan, (b) to hear and determine any adversary proceedings

                                                                    23   or contested matters filed in or related to the Cases, including the Estate Retained Claims, (c) to hear

                                                                    24   and determine the allowance or disallowance of Claims, (d) to fix and approve allowance of

                                                                    25   compensation and other Administrative Claims, including, if appropriate, payments to be made in

                                                                    26   connection with the Plan, (e) to adjudicate controversies arising from the terms of the Plan, (f) to

                                                                    27   hear and determine any proposed modifications of or amendments to the Plan to the extent permitted

                                                                    28   by Section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, (g) to enforce or interpret the


                                                                         DOCS_SF:101744.5 82168/001                     28
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 28 of
                                                                                                                      33
                                                                     1   provisions of the Plan, the Order of Confirmation or any order entered by the Bankruptcy Court in

                                                                     2   the Cases, (h) to facilitate the consummation of the Plan, including without limitation (i) to consider

                                                                     3   such other matters as may be set forth in the Plan or the Order of Confirmation, (j) to hear and

                                                                     4   determine any Claim of any Persons of any nature whatsoever against any chapter 11 trustee, the

                                                                     5   Debtor, the Reorganized Debtor, any Professionals retained by the foregoing parties and/or the

                                                                     6   Debtor’s management, arising in or related to the Cases, (k) to issue Orders for Examination of any

                                                                     7   person or entity on Motion of the Reorganized Debtor, and (l) to enter Final Decrees closing the

                                                                     8   Cases. If closed, the Cases may be reopened at any time to facilitate the provisions of this Article.

                                                                     9                                                ARTICLE XIII

                                                                    10                                EFFECT OF ORDER OF CONFIRMATION

                                                                    11            As of the Confirmation Date, the effect of the Order of Confirmation shall be as provided in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Section 1141 of the Bankruptcy Code, and as follows:
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            13.1     Binding Effect of Plan. The provisions of the confirmed Plan shall bind the Debtor,
                                            ATTORNEYS AT LAW




                                                                    14   the Reorganized Debtor, any chapter 11 trustee, any entity acquiring property under or otherwise

                                                                    15   accepting the benefits of the Plan, and every Creditor and Interest Holder, whether or not such

                                                                    16   Creditor or Interest Holder has filed a proof of Claim or Interest in the Bankruptcy Case, whether or

                                                                    17   not the Claim or Interest of such Creditor or Interest Holder is impaired under the Plan, and whether

                                                                    18   or not such Creditor or Interest Holder has accepted or rejected the Plan.

                                                                    19            13.2     Full Satisfaction of Claims. Except as otherwise provided in the Plan and the Order

                                                                    20   of Confirmation, the rights afforded in the Plan shall constitute full and complete satisfaction and

                                                                    21   release of all Claims, including any interest accrued thereon from and after the Petition Date, against

                                                                    22   the Debtor, the Reorganized Debtor, the Estate, or any assets or property of the Debtor and the

                                                                    23   Estate. Except with respect to Administrative Claims, Rejection Claims, and Claims described in

                                                                    24   Bankruptcy Rule 3002(c)(3), the Order of Confirmation shall be deemed to be a Final Order

                                                                    25   disallowing any Claim not filed as of the Effective Date.

                                                                    26            13.3     Injunction. From and after the Effective Date, all Persons who have held, currently

                                                                    27   hold or may hold a debt, Claim or Interest against the Estate, the Debtor, any chapter 11 trustee, the

                                                                    28   Reorganized Debtor, or their respective property, including property transferred pursuant to this


                                                                         DOCS_SF:101744.5 82168/001                     29
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31          Page 29 of
                                                                                                                      33
                                                                     1   Plan, are enjoined from taking any of the following actions on account of any such debt or Claim: (a)

                                                                     2   commencing or continuing in any manner any action or other proceeding against the Estate, the

                                                                     3   Debtor, any chapter 11 trustee, the Reorganized Debtor, or their respective property; (b) enforcing,

                                                                     4   attaching, collecting, or recovering in any manner any judgment, award, decree or other order

                                                                     5   against the Estate or the Debtor; (c) creating, perfecting or enforcing any lien or encumbrance

                                                                     6   against the Estate, the Debtor, or their respective property, including the property transferred

                                                                     7   pursuant to this Plan; (d) asserting any setoff, right of subrogation, or recoupment of any kind

                                                                     8   against any obligation due the Estate or the Debtor; and (e) commencing or continuing any action, in

                                                                     9   any manner, in any place that does not comply with or is inconsistent with the provisions of the Plan

                                                                    10   or the Order of Confirmation.

                                                                    11            13.4     Limitation of Liability. On and after the Effective Date, neither the Debtor, the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Sullivan Family, the Reorganized Debtor, nor any of their respective officers, members, managers,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   agents, employees or Professionals, shall have or incur any liability to any Person for any authorized
                                            ATTORNEYS AT LAW




                                                                    14   act taken or omission made in good faith in connection with or related to the Bankruptcy Cases or

                                                                    15   the Estate, including objections to or estimations of Claims, the disposition of assets, or formulating,

                                                                    16   determining not to solicit acceptances or rejections to, or confirming the Plan, or any contract,

                                                                    17   instrument, release, or other agreement or document created in connection with the Plan.

                                                                    18                                                ARTICLE XIV

                                                                    19                                              MISCELLANEOUS

                                                                    20            14.1     Plan Interpretation. The headings contained in the Plan are for convenience of

                                                                    21   reference only and shall not limit or otherwise affect in any way the meaning or interpretation of the

                                                                    22   Plan. All references in the Plan to the singular shall be construed to include references to the plural

                                                                    23   and vice versa. All references in the Plan to any one of the masculine, feminine or neuter genders

                                                                    24   shall be deemed to include references to both other such genders. All exhibits attached to the Plan

                                                                    25   are, by this reference, hereby incorporated into the Plan. All references in the Plan to a Section or an

                                                                    26   Article shall mean the appropriately numbered Section or Article of the Plan. Whenever the Plan

                                                                    27   uses the term “including,” such reference shall be deemed to mean “including, but not limited to.”

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                      30
                                                                     Case: 17-10065         Doc# 502      Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 30 of
                                                                                                                       33
                                                                     1            14.2     Modification. The Plan Proponents may propose amendments to or modifications of

                                                                     2   the Plan under Section 1127(a) of the Bankruptcy Code and Bankruptcy Rule 3019 at any time prior

                                                                     3   to the conclusion of the hearing on Confirmation of the Plan. After the Confirmation Date, the

                                                                     4   Reorganized Debtor may modify the Plan in accordance with Section 1127(b) of the Bankruptcy

                                                                     5   Code and Bankruptcy Rule 3019.

                                                                     6            14.3     Waiver. After the Confirmation Date, except as otherwise specifically set forth in the

                                                                     7   Plan, any term of the Plan may be waived only by the party or parties entitled to the benefit of the

                                                                     8   term to be waived.

                                                                     9            14.4     Reservation of Rights. Neither the filing of the Plan nor any statement or provision

                                                                    10   contained in the Plan, nor the taking by any party in interest of any action with respect to the Plan,

                                                                    11   shall (a) be or be deemed to be an admission against interest, and (b) until the Effective Date, be or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   be deemed to be a waiver of any rights any party in interest may have (i) against any other party in
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   interest, or (ii) in any of the assets of any other party in interest, and, until the Effective Date, all
                                            ATTORNEYS AT LAW




                                                                    14   such rights are specifically reserved. In the event that the Plan is not confirmed or fails to become

                                                                    15   effective, neither the Plan nor any statement contained in the Plan or may be used or relied upon in

                                                                    16   any manner in any suit, action, proceeding or controversy within or without these Bankruptcy Cases

                                                                    17   except with respect to Confirmation of the Plan.

                                                                    18            14.5     Effectuating Documents and Further Transactions. Upon entry of the Order of

                                                                    19   Confirmation, any chapter 11 trustee and the Reorganized Debtor shall be authorized to execute,

                                                                    20   deliver, file or record such contracts, instruments, releases and other agreements or documents and to

                                                                    21   take such actions as may be reasonably necessary or appropriate to effectuate and further evidence

                                                                    22   the terms and conditions of the Plan.

                                                                    23            14.6     Post- Effective Date Notices. Except as otherwise provided in the Plan, upon and

                                                                    24   after the Effective Date, notices will be served only on the Office of the United States Trustee, the

                                                                    25   Reorganized Debtor, and those Persons who file with the Bankruptcy Court a request, which

                                                                    26   includes the Person’s name, address, telephone number and email address, that such Person receive

                                                                    27   notice of post- Effective Date matters. Persons who previously filed with the Bankruptcy Court

                                                                    28   requests for special notice of the proceedings and other filings in the Bankruptcy Cases will not


                                                                         DOCS_SF:101744.5 82168/001                     31
                                                                     Case: 17-10065         Doc# 502     Filed: 12/20/19 Entered: 12/20/19 13:54:31               Page 31 of
                                                                                                                      33
                                                                     1   receive notice of post- Effective Date matters unless such Persons file a new request in accordance

                                                                     2   with this Section.

                                                                     3            14.7     Reorganized Debtor May Seek Further Court Order. The Reorganized Debtor may

                                                                     4   apply to the Bankruptcy Court for any order as necessary to carry out the provisions of the Plan.

                                                                     5

                                                                     6   Dated: December 20, 2019                   PACHULSKI STANG ZIEHL & JONES LLP

                                                                     7
                                                                                                                 By: /s/ John D. Fiero
                                                                     8                                              John D. Fiero
                                                                                                                    Attorneys for Equity Owners
                                                                     9
                                                                                                                    Ross Sullivan and Kelleen Sullivan
                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001                    32
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31         Page 32 of
                                                                                                                     33
                                                                     1                                 EXHIBIT 1 – LIQUIDATION ANALYSIS
                                                                     2           The Trustee believes the estate has sufficient funds on hand (approximately $939,249.25) to
                                                                     3   pay all administrative expenses and Class 2 trade claims, with some balance likely left over.

                                                                     4          In a chapter 7 case, Class 2 general unsecured creditors who are paid in full would likely
                                                                         receive interest at the Legal Rate (.84%). Under the Plan, Class 2 claimants with Allowed Claims
                                                                     5   may receive simple interest on their claims at the rate of 3% per annum, if their claims and Class 1
                                                                         and 2 Claims are paid in full. Accordingly, if the Plan is confirmed, Class 2 creditors will do better
                                                                     6   in a Chapter 11 than they would under Chapter 7. Moreover, the risks of delay and claim dilution
                                                                     7   imposed by new claims bar dates and further administrative expenses attendant in a Chapter 7 case
                                                                         would be eliminated.
                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101744.5 82168/001
                                                                     Case: 17-10065         Doc# 502    Filed: 12/20/19 Entered: 12/20/19 13:54:31           Page 33 of
                                                                                                                     33
